U.S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-34422 CHINA MARINE FOOD GROUP LIMITED (Name of Registrant in its Charter) Nevada 87-0640467 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) Da Bao Industrial Zone, Shishi CityFujian, China 362700 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-595-8898-7588 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subjected to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 14, 2013, Common Stock: 29,722,976. CHINA MARINE FOOD GROUP LIMITED. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2013 INDEX TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3-22 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operation 23-35 Item 3: Quantitative and Qualitative Disclosures About Market Risk 35 Item 4: Controls and Procedures 36 PART II – OTHER INFORMATION Item 1: Legal Proceedings 37 Item 1A: Risk Factors 37-38 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3: Defaults Upon Senior Securities 38 Item 4: Mine Safety Disclosures 38 Item 5: Other Information 38 Item 6: Exhibits 39 Signatures 40 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA MARINE FOOD GROUP LIMITED INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Unaudited Condensed Consolidated Balance Sheet as of March 31, 2013 and Audited Condensed Consolidated Balance Sheet as of December 31, 2012 4 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2013 and 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 6 Unaudited Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Three Months Ended March 31, 2013 7 Notes to Unaudited Condensed Consolidated Financial Statements as of March 31, 2013 8 - 22 3 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (Currency expressed in United States Dollars (“US$”)) March 31, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Land use rights, net Construction in progress Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Short-term borrowings $ $ Accounts payable, trade Amount due to a shareholder - Income tax payable - Accrued liabilities and other payables Total current liabilities Commitments and contingencies (see Note 13) Shareholders’ equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized; 0 shares issued and outstanding as of March 31, 2013 and December 31, 2012 - - Common stock, $0.001 par value; 100,000,000 shares authorized; 29,722,976 shares issued and outstanding as of March 31, 2013 and December 31, 2012 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total China Marine Food Group Limited shareholders’ equity Non-controlling interests Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 4 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Currency expressed in United States Dollars (“US$”)) (Unaudited) For the Three Months Ended March31, REVENUE, NET Processed seafood products $ $ Marine catch - Algae-based beverage products COST OF REVENUE (INCLUSIVE OF DEPRECIATION AND AMORTIZATION) Processed seafood products ) ) Marine catch ) - Algae-based beverage products ) GROSS PROFIT OPERATING EXPENSES: Depreciation and amortization ) ) Sales and marketing ) ) General and administrative ) ) Stock-based compensation - ) TOTAL OPERATING EXPENSES ) ) INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES): Rental income Interest income Interest expense ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE ) ) NET INCOME (LOSS) ) Less: net loss attributable to non-controlling interests 46 NET INCOME (LOSS) ATTRIBUTABLE TO CHINA MARINE FOOD GROUP LIMITED $ $ ) Other comprehensive income: - Foreign currency translation gain COMPREHENSIVE INCOME (LOSS) $ $ ) Net income (loss) per share attributable to China Marine Food Group Limited - Basic $ $ ) - Diluted $ $ ) Weighted average shares outstanding - Basic - Diluted See accompanying notes to condensed consolidated financial statements. 5 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Currency expressed in United States Dollars (“US$”)) (Unaudited) For the Three Months Ended March31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization Reversal of doubtful accounts ) ) Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable, trade ) ) Income tax payable ) ) Accrued liabilities and other payables ) ) Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment - ) Cash paid to construction in progress ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advance from (Repayment of) amount due to a shareholder ) Proceeds from short-term borrowings - Repayment of short-term borrowings ) - Net cash provided by (used in) financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS Effect of exchange rate changes in cash and cash equivalents CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. 6 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Currency expressed in United States Dollars (“US$”)) (Unaudited) China Marine Food Group Limited shareholders’ equity Common stock Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Non- controlling interests Total shareholders’ equity No. of shares Amount Balance as of December 31, 2012 $ Net income for the period - ) Foreign currency translation adjustment - Balance as of March 31, 2013 $ See accompanying notes to condensed consolidated financial statements. 7 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE - 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States (“GAAP”), and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, these unaudited condensed consolidated financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended March 31, 2013 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2013 or for any future periods. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and the audited financial statements and notes thereto included in the Annual Report on the Form 10-K for the year ended December 31, 2012. The condensed consolidated balance sheet as of December 31, 2012 has been derived from audited financial statements. NOTE - 2 ORGANIZATION AND BUSINESS BACKGROUND China Marine Food Group Limited (“China Marine” or “the Company”), formerly known as New Paradigm Productions, Inc., was incorporated in the State of Nevada on October 1, 1999. The Company is headquartered and the principal operations are in Shishi City, Fujian Province, People’s Republic of China (“PRC”). The Company, through its subsidiaries, manufactures and distributes processed seafood products and algae-based beverage products. The Company also conducts marine catch activities sporadically throughout the year based on opportunities. The Company’s customers are located in domestic provinces in the PRC and overseas markets. The Company is publicly traded on the NYSE MKT under the symbol “CMFO” and can be found on the worldwide web at www.china-marine.cn. China Marine and its subsidiaries are hereinafter referred to as “the Company”. NOTE - 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. l Basis of consolidation The unaudited condensed consolidated financial statements include the financial statements of China Marine and its subsidiaries. All significant inter-company balances and transactions within the Company have been eliminated upon consolidation. Results of acquired subsidiaries are consolidated from the date on which control is transferred to the Company and are no longer consolidated from the date that control ceases. l Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and also requires disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates made by management include revenue recognition estimates, valuation of goodwill and intangible assets, equity instruments and allowance for doubtful accounts. 8 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Currency expressed in United States Dollars (“US$”)) (Unaudited) ● Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. The Company maintains cash and cash equivalent balances at the financial institutions in the PRC, which are insured by the People’s Bank of China. The Company had cash concentration risk of $3,740,559 and $879,647 as of March 31, 2013 and December 31, 2012, respectively, which amounts exclude Ocean Technology. ● Accounts receivable and allowance for doubtful accounts Accounts receivable are recorded at the invoiced amount and do not bear interest. Management reviews the adequacy of the allowance for doubtful accounts on an ongoing basis, using historical collection trends and aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history, and the current economic conditions to make adjustments in the allowance when it is considered necessary. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not have any off-balance-sheet credit exposure related to its customers. Currently, the Company provides 0.5% of gross accounts receivable as the general allowance for doubtful accounts based on historical experience. ● Inventories Inventories consist of frozen products from marine catch, processed seafood products, algae-based beverage products, ices and materials used in the manufacture of the Company’s products. Inventories are stated at the lower of cost or net realizable value, with cost being determined on a weighted average basis. Costs include purchased cost of raw materials, direct labor and manufacturing overhead costs. The Company periodically reviews historical sales activity to determine excess, slow moving items and potentially obsolete items and also evaluates the impact of any anticipated changes in future demand. The Company provides inventory allowances based on excess and obsolete inventories determined principally by customer demand. As of March 31, 2013 and December 31, 2012, the Company did not record an allowance for obsolete inventories, nor have there been any write-offs. ● Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Buildings 30-50 years 10% Plant and machinery 5-30 years 10% Motor vehicles 8-10 years 10% Office equipments 5 years 10% Expenditure for repairs and maintenance is expensed as incurred. When assets have retired or sold, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in the results of operations. 9 TABLE OF CONTENTS CHINA MARINE FOOD GROUP LIMITED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2013 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Depreciation expense for the three months ended March 31, 2013 and 2012 were $263,793 and $113,541, respectively, which included $222,480 and $72,492 in cost of revenue. Certain property, plant and equipment with original costs of $1,408,833 have become fully depreciated as of March 31, 2013. ● Construction in progress Construction in progress is stated at cost, which includes the cost of construction, acquisition of plant and equipment and other direct costs attributable to the construction. Construction in progress is not depreciated until such time as the assets are completed and put into operational use. No capitalized interest is incurred during the period of construction. ● Goodwill and intangible assets Goodwill and intangible assets were the result of the acquisition of Xianghe. The activities of the algae-based drink business are considered as a separate reporting unit. Goodwill represents the cost of the acquired algae-based drink business in excess of the fair value of identifiable tangible and intangible net assets purchased. Intangible assets include trademarks and algae-based beverage know-how and are recorded at cost less accumulated amortization and any recognized impairment loss. The algae-based beverage know-how is amortized over its estimated useful life of 10 years on a straight-line basis, which coincides with the timing provided from the PRC protection guidelines for our product. The Company evaluates the valuation of its goodwill according to the provisions of Accounting Standards Codification (“ASC”) 350, Intangible-Goodwill and Other, to determine if the current value of goodwill has been impaired. Goodwill of a reporting unit will be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. As discussed below, the Company experienced a triggering event during the third quarter of 2012 because results were lower than expected compared to the Company’s forecasts for its algae-based drink business during the year ended December 31, 2012. In accordance with ASC 350-20-35-18, if impairment is probable and can be reasonably estimated, the impairment should be recorded in the current reporting period. Accordingly, based on the preliminary results of the management’s valuation of the drink business, the Company recorded a goodwill impairment loss of 100% or $2.6 million during the third quarter of 2012. The amount was finalized in the fourth quarter as discussed below. Changes in the carrying amount of goodwill are as follows: March 31, December 31, 2012 Beginning balance $
